





Exhibit 10.1



ASSIGNMENT, JOINDER, ASSUMPTION, AND RELEASE AGREEMENT




THIS ASSIGNMENT, JOINDER, ASSUMPTION, AND RELEASE AGREEMENT (this “Joinder
Agreement”) is made and entered into as of this 4th day of June, 2013, by and
among


(i)
UNITED FIRE & CASUALTY COMPANY, an Iowa corporation, and its successors and
permitted assigns (“United Fire”);



(ii)
UNITED FIRE GROUP, INC., an Iowa corporation, and its successors and permitted
assigns (“Holding”);



(iii)
the LENDERS party hereto;



(iv)
KEYBANK NATIONAL ASSOCIATION, a national banking association, in its capacity as
Administrative Agent; and



(v)
KEYBANK NATIONAL ASSOCIATION, a national banking association, in its capacities
as the Swingline Lender and as a Letter of Credit Issuer.





Recitals:


A.    United Fire and the other parties hereto (other than Holding) are the
parties to that certain Credit Agreement dated as of December 22, 2011, as
amended by a First Amendment dated January 26, 2012 and a Second Amendment dated
December 21, 2012 (the “Credit Agreement”).


B.    The Permitted Reorganization (as this and other capitalized terms used
herein and not otherwise defined herein are defined in the Credit Agreement) was
consummated on January 26, 2012.


C.    Holding owns 100% of the issued and outstanding Equity Interests of United
Fire.


D.    As of the close of business, June 4, 2013, the aggregate unpaid principal
balance of the Loans was $-0- and the aggregate LC Exposure was $-0-.


E.    On June 4, 2013 United Fire delivered to the Administrative Agent written
notice of the Holding Assumption Transaction, which notice was accompanied by
the respective pro forma balance sheets of Holding and United Fire immediately
prior to the Holding Assumption Transaction and immediately after giving effect
thereto. Such notice proposes that the effective date of the Holding Assumption
Transaction occur on the date hereof.



Page 1 of 9

--------------------------------------------------------------------------------



F.    It is a requirement of the Credit Agreement that, as one of the Holding
Assumption Conditions, United Fire assign to Holding, and Holding accept and
assume, all of United Fire's rights and all of its Debt and other obligations as
“Borrower” under and pursuant to the Credit Agreement and each and every other
Loan Document, including, without limitation, each promissory note issued by
United Fire pursuant to Section 2.09(e) of the Credit Agreement.


Agreements:


NOW THEREFORE, in consideration of the foregoing Recitals, of the agreements
hereinafter set forth, and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties to this Joinder
Agreement hereby agree as follows:


1.    Incorporation by Reference. Each of United Fire and Holding represents and
warrants to each of the Lender Parties the accuracy in all material respects of
the statements made in all of the foregoing Recitals, which are hereby
incorporated by reference into this Joinder Agreement as if fully restated
herein.


2.    Assignment and Assumption of Credit Agreement Obligations. On the
Assumption Effective Date (defined below), and subject to the satisfaction of
the conditions set forth in Paragraph 6, below (as evidenced by the
Administrative Agent's issuance of the Lender Confirmation, defined below),
United Fire hereby assigns and transfers to Holding, and Holding hereby accepts,
joins in and assumes and agrees to pay and perform, all of the Debt, covenants,
representations, warranties and other obligations of United Fire as the
“Borrower” under and pursuant to the Credit Agreement and of United Fire under
and pursuant to each of the other Loan Documents to which United Fire is a party
or by which United Fire or any of its property is bound, including, without
limitation:


(i)
the Promissory Note dated December 22, 2011, in the face amount of $35,000,000
made by United Fire to the order of KeyBank National Association;



(ii)
the Promissory Note dated December 22, 2011, in the face amount of $30,000,000
made by United Fire to the order of Bankers Trust Company;



(iii)
the Promissory Note dated December 22, 2011, in the face amount of $25,000,000
made by United Fire to the order of The Northern Trust Company;



(i)
the Promissory Note dated December 22, 2011, in the face amount of $10,000,000
made by United Fire to the order of Cedar Rapids Bank and Trust Company; and



(ii)
the Swingline Note dated December 22, 2011, in the face amount of $5,000,000
made by United Fire to the order of KeyBank National Association.



The foregoing Promissory Notes and Swingline Note are hereinafter referred to
collectively as the “Current Notes.” After giving effect to the foregoing and
upon the Administrative Agent's issuance of the Lender Confirmation, Holding
shall be and become the “Borrower” and United

Page 2 of 9

--------------------------------------------------------------------------------



Fire shall cease to be the “Borrower”, in each case under and for all purposes
of the Credit Agreement and the other Loan Documents.


3.    Conforming Amendments to the Loan Documents. Each of United Fire, Holding,
and the Lender Parties agrees that on the Assumption Effective Date, and subject
to the satisfaction of the conditions set forth in Paragraph 6, below (as
evidenced by the Administrative Agent's issuance of the Lender Confirmation):


(i)
this Joinder Agreement shall be deemed to be a Loan Document; and



(ii)
the amended and restated Schedule 3.06 to the Credit Agreement attached hereto
as Attachment 1 is hereby substituted for the Schedule 3.06 heretofore attached
to the Credit Agreement.



4.    Release. Each of the Lender Parties agrees that on the Assumption
Effective Date, and subject to the satisfaction of the conditions set forth in
Paragraph 6, below (as evidenced by the Administrative Agent's issuance of the
Lender Confirmation), and only following the effectiveness of the assumptions by
Holding contemplated by Paragraph 2, above:


(a)    United Fire shall be released from all Debt and all other obligations
under and pursuant to the Credit Agreement, the Current Notes and the other Loan
Documents, shall cease to be a party thereto or have any further liabilities or
obligations thereunder of any kind or nature;


(b)    the Continuing Guaranty of Payment dated February 1, 2012 made by Holding
for the benefit of the Lender Parties shall be terminated, cancelled and
released, and shall be of no further force or effect; and


(c)    to confirm in writing the releases described in clauses (a) and (b),
above, the Administrative Agent shall execute and deliver to (i) United Fire a
release of its Debt and other obligations under and pursuant to the Credit
Agreement, the Current Notes and the other Loan Documents, as provided in
Paragraph 6, below and (ii) Holding a release of its Debt and other obligations
under and pursuant to the above-described Continuing Guaranty of Payment dated
February 1, 2012.


On and after the Assumption Effective Date and following the effectiveness of
the assumptions by Holding as provided in this Joinder Agreement, the Lender
Parties agree that they shall look solely to Holding for the payment and
performance of any and all of the Debt, covenants, representations, warranties
and other obligations of United Fire as the “Borrower” under and pursuant to the
Credit Agreement and the other Loan Documents


5.    Representations, Warranties and Covenant. In connection with such
assignment, acceptance, joinder, assumption, and release:


(a)    each of United Fire and Holding hereby jointly and severally represents
and warrants to each of the Lender Parties that, as of the Assumption Effective
Date, the structural

Page 3 of 9

--------------------------------------------------------------------------------



chart attached as Attachment 2 hereto accurately represents the names, entity
types, jurisdiction of formation and percentage of ownership of the Equity
Interests of each of the Subsidiaries of Holding;


(b)     each of United Fire and Holding hereby jointly and severally confirms
and reaffirms to each of the Lender Parties each and all of the representations
and warranties contained in Article 3 of the Credit Agreement as of the
Assumption Effective Date and after giving effect to the joinder and assumption
by Holding, the release of United Fire and the conforming amendments to the
Credit Agreement contemplated by Paragraph 3 of this Joinder Agreement (except
to the extent any such representation or warranty speaks only as of an earlier
date, in which case such representation or warranty is confirmed and reaffirmed
only as of such earlier date);


(d)    each of United Fire and Holding hereby jointly and severally represents
and warrants to each of the Lender Parties that each of the components of the
Holding Assumption Transaction, including, without limitation, the assignment,
acceptance, joinder and assumption contemplated hereby, will occur in compliance
in all material respects with all applicable laws, including without limitation
applicable securities laws and Applicable Insurance Codes; and


(e)    each of United Fire and Holding hereby jointly and severally represents
and warrants to each of the Lender Parties that all consents and approvals that
are necessary for each of the components of the Holding Assumption Transaction,
including, without limitation, the assignment, acceptance, joinder and
assumption contemplated hereby, have been obtained.


6.    Agreement Effective Date; Conditions Precedent. The assignment,
acceptance, joinder, assumption, and release provided for under and pursuant to
this Joinder Agreement shall not be effective unless and until the date on which
United Fire and Holding have satisfied all of the following conditions precedent
(such date of effectiveness being the “Assumption Effective Date”):


(a)    Officer's Certificates. On the Assumption Effective Date and after giving
effect to the provisions of this Joinder Agreement, there shall exist no
Default, and the President, a Vice President or a Financial Officer of each of
United Fire and Holding shall have delivered to the Administrative Agent written
confirmation thereof dated as of the Assumption Effective Date, which
certificates shall also confirm such of the other Holding Assumption Conditions
as the Administrative Agent shall reasonably request.


(b)    Corporate Authorizations. Each of United Fire and Holding shall have
delivered to the Administrative Agent a copy, certified by its Secretary or
Assistant Secretary, of its respective directors' resolutions authorizing the
execution and delivery of this Joinder Agreement and the other Loan Documents
contemplated by this Paragraph 6.


(c)    Good Standing Certificates. Holding shall have delivered to the
Administrative Agent a certificate of good standing for Holding, certified by
the office of the Secretary of State of Iowa, and certificates of qualification
for Holding to transact business as a foreign corporation in every other state
where its failure so to qualify could have a Material Adverse Effect.

Page 4 of 9

--------------------------------------------------------------------------------





(d)    Formation and Governance Documents. Holding shall have delivered to the
Administrative Agent (i) a copy of the articles of incorporation of Holding,
including any amendments or restatements thereof, certified as of a recent date
by the Secretary of State of Iowa, and (ii) a copy of the by-laws of Holding,
certified as true, correct and in full force and effect by the Secretary or an
Assistant Secretary of Holding.


(e)    Promissory Notes and Swingline Note. Holding shall have executed and
delivered to the Administrative Agent, for the benefit of each of the Lenders a
Promissory Note, in favor of each of such Lender, in the principal amount of
such Lender's Commitment and, for the account of the Swingline Lender, a
Swingline Note, in each case otherwise substantially in the form of the
applicable Current Note (collectively, the “Replacement Notes”).


(f)    Statutory Surplus of Qualifying Subsidiaries. Holding shall have
delivered to the Administrative Agent evidence reasonably satisfactory to the
Administrative Agent that as of the Fiscal Quarter of United Fire most recently
ended prior to the Holding Assumption Transaction, Qualifying Subsidiaries had,
on a combined basis, Statutory Surplus of not less than $200,000,000 in the
aggregate.


(g)    Legal Opinions. United Fire and Holding shall have caused the delivery to
the Administrative Agent of the favorable opinion or favorable opinions of
counsel for United Fire and Holding, all in form and substance reasonably
satisfactory to the Administrative Agent.


(h)    Required Ratings. The Administrative Agent shall have received evidence
reasonably satisfactory to it that the Best Holding Rating immediately following
the Holding Assumption Transaction shall not be lower than the Required Rating.


(i)    Legal Matters. All legal matters incident to this Joinder Agreement and
the consummation of the transactions contemplated hereby shall be reasonably
satisfactory to Squire Sanders (US) LLP, Cleveland, Ohio, special counsel to the
Administrative Agent (the “Special Counsel”).


Upon the Administrative Agent's agreement that each and all of the foregoing
conditions have been satisfied to its reasonable satisfaction, the
Administrative Agent will issue to United Fire and Holding its written
confirmation of that fact in the form of Attachment 3 hereto (the “Lender
Confirmation”) and will deliver to United Fire its executed Release in the form
of Attachment 4 hereto.


7.    Other Loan Documents; Delivery of Replacement Notes. (a) Any reference in
the other Loan Documents to the Credit Agreement shall, from and after the
Assumption Effective Date, be deemed to refer to the Credit Agreement, as
assumed and modified by this Joinder Agreement; and any reference in the Loan
Documents to the notes issued pursuant to Section 2.09(e) of the Credit
Agreement shall, from and after the Assumption Effective Date, be deemed to
refer to the Replacement Notes (or any subsequent replacements thereof).



Page 5 of 9

--------------------------------------------------------------------------------



(b)    Upon the Administrative Agent's issuance of the Lender Confirmation the
Administrative Agent is hereby authorized by Holding to deliver to the
appropriate Lender its respective Replacement Note, subject to such Lender's
delivery to the Administrative Agent for cancellation such Lender's Current
Note.


8.    Confirmation of Debt; Absence of Claims; Return of Notes. United Fire
hereby affirms as of the date hereof (prior to giving effect to the Holding
Assumption Transaction), and Holding hereby affirms as of the Assumption
Effective Date (after giving effect to the Holding Assumption Transaction), all
of its respective Debt and other obligations to each of the Lender Parties under
and pursuant to the Credit Agreement and each of the other Loan Documents and
that such Debt and other obligations are owed to each of the Lender Parties
according to their respective terms. United Fire hereby affirms as of the date
hereof (prior to giving effect to the Holding Assumption Transaction), and
Holding hereby affirms as of the Assumption Effective Date (after giving effect
to the Holding Assumption Transaction), and each further acknowledges and
agrees, that there are no claims or defenses to the enforcement by the Lender
Parties of the Debt and other obligations of, as the case may be, United Fire or
Holding to each of them under and pursuant to the Credit Agreement or any of the
other Loan Documents. Each Lender agrees to return to United Fire promptly
following the Assumption Effective Date the Current Note issued by United Fire
to it on the Effective Date pursuant to Section 2.09(e) of the Credit Agreement.


9.    Agent's Expense. Holding agrees to reimburse the Administrative Agent
promptly for its reasonable and invoiced costs and expenses incurred in
connection with this Joinder Agreement and the other Loan Documents delivered
hereunder and the transactions contemplated hereby and thereby, including,
without limitation, the reasonable fees and expenses of the Special Counsel.


10.    No Other Modifications; Same Indebtedness. Except as expressly provided
in this Joinder Agreement and the Replacement Notes, all of the terms and
conditions of the Credit Agreement and the other Loan Documents remain unchanged
and in full force and effect. The joinder, assumption, amendments and release
effected by this Joinder Agreement and by the other documents contemplated
hereby shall not be deemed to provide for or effect a repayment and re-advance
of any of the Loans now outstanding, it being the intention of all of United
Fire, Holding, and the Lender Parties hereby that the Debt owing under the
Credit Agreement, as assumed and amended by this Joinder Agreement, and the
Replacement Notes be and hereby is the same Debt as that owing under the Credit
Agreement and the Current Notes immediately prior to the effectiveness hereof.


11.    Governing Law; Binding Effect. This Joinder Agreement shall be governed
by and construed in accordance with the laws of the State of New York and shall
be binding upon and inure to the benefit of the United Fire, Holding, the
Lenders, the Administrative Agent and the Letter of Credit Issuer and their
respective successors and assigns.


12.    Execution in Counterparts. This Joinder Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which

Page 6 of 9

--------------------------------------------------------------------------------



when so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.


13.    Waiver of Jury Trial. EACH PARTY HERETO WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
JOINDER AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS JOINDER AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


[No additional provisions are on this page; the page next following is the
signature.]



Page 7 of 9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, United Fire, Holding, the Lenders, the Administrative Agent,
the Swingline Lender and the Letter of Credit Issuer have hereunto set their
hands as of the date first above written.


BORROWER PARTIES:    ADMINISTRATIVE AGENT:


UNITED FIRE & CASUALTY COMPANY
KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent




By: /s/ Dianne M. Lyons        By: /s/ James Cribbet            
Dianne M. Lyons, Vice President             James Cribbet, Vice President
Chief Financial Officer




UNITED FIRE GROUP, INC.




By: /s/ Dianne M. Lyons    
Dianne M. Lyons, Vice President
Chief Financial Officer
 

Page 8 of 9

--------------------------------------------------------------------------------



LENDERS:


KEYBANK NATIONAL ASSOCIATION, as Lender, Swingline Lender and Letter of Credit
Issuer




By: /s/ James Cribbet                
James Cribbet, Vice President




BANKERS TRUST COMPANY, as Lender




By: /s/ Patrick Deignan            
Patrick Deignan, President




THE NORTHERN TRUST COMPANY, as Lender




By: /s/ Karen Czys                
Karen Czys, Second Vice President




CEDAR RAPIDS BANK AND TRUST
COMPANY, as Lender




By: /s/ Patricia L. Ellison            
Patricia L. Ellison, Senior Vice President



Page 9 of 9

--------------------------------------------------------------------------------



ATTACHMENT 1
SCHEDULE 3.06


PART A.    UNITED FIRE GROUP, INC.'S SUBSIDIARIES


Subsidiary Name
State of Incorporation
Material Subsidiary
United Fire & Casualty Company
Iowa
Yes
United Life Insurance Company
Iowa
Yes
Addison Insurance Company
Iowa
No
American Indemnity Financial Corporation
Delaware
No
Texas General Indemnity Corporation
Colorado
No
Lafayette Insurance Company
Louisiana
No
Mercer Insurance Group, Inc.
Pennsylvania
Yes
Financial Pacific Insurance Group, Inc.
Delaware
Yes
Financial Pacific Insurance Company
California
Yes
Financial Pacific Insurance Agency
California
No
Mercer Insurance Company
Pennsylvania
Yes
Mercer Insurance Company of New Jersey Inc.
New Jersey
No
Franklin Insurance Company
Pennsylvania
No
BICUS Services Corporation
Pennsylvania
No
United Fire & Indemnity Company
Texas
No
United Fire Lloyds
Texas
No





PART B.    OTHER INVESTMENTS PERMITTED UNDER SECTION 6.04.


NONE







--------------------------------------------------------------------------------



[orgchartkeybanc2013.jpg]

